Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162571                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162571
                                                                    COA: 354656
                                                                    Ionia CC: 2017-017272-FH
  ADE BROWN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 20, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
           b0726
                                                                               Clerk